Name: Council Decision (CFSP) 2018/1546 of 15 October 2018 amending Decision (CFSP) 2017/1425 on a European Union stabilisation action in Mopti and Segou
 Type: Decision
 Subject Matter: European construction;  political framework;  executive power and public service;  rights and freedoms;  Africa
 Date Published: 2018-10-16

 16.10.2018 EN Official Journal of the European Union L 259/34 COUNCIL DECISION (CFSP) 2018/1546 of 15 October 2018 amending Decision (CFSP) 2017/1425 on a European Union stabilisation action in Mopti and Segou THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 4 August 2017, the Council adopted Decision (CFSP) 2017/1425 (1) on a European Union stabilisation action in Mopti and Segou (the EU stabilisation action). (2) In light of the progress achieved by the EU stabilisation action, the importance of ensuring its continuity through follow-up activities and the need to capitalise on its results and on the knowledge derived from it for future Union programmes in Mali, the EU stabilisation action should be extended for three months. (3) Decision (CFSP) 2017/1425 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2017/1425 is amended as follows: (1) Article 1(1) is replaced by the following: 1. The Union shall undertake a stabilisation action in Mopti and Segou. The action shall be implemented by an EU stabilisation team, under the auspices of the Union Delegation in Mali, for an operating phase of 15 months.; (2) Article 15 is replaced by the following: Article 15 Entry into force and duration This Decision shall enter into force on the date of its adoption. It shall expire on 31 January 2019.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 15 October 2018. For the Council The President F. MOGHERINI (1) Council Decision (CFSP) 2017/1425 of 4 August 2017 on a European Union stabilisation action in Mopti and Segou (OJ L 204, 5.8.2017, p. 90).